                                     20-10881-tmd Doc#106 Filed 10/26/20 Entered 10/26/20 11:06:56 Main Document Pg 1 of
                                                                              9


MOR-1                                              UNITED STATES BANKRUPTCY COURT
CASE NAME:    WC 4th and Colorado, LP                                                                                        PETITION DATE:                 8/4/2020
CASE NUMBER:   20 -10881- tmd                                                                                                DISTRICT OF TEXAS:        Western
PROPOSED PLAN DATE:   TBD                                                                                                    DIVISION:                 Austin

                           MONTHLY OPERATING REPORT SUMMARY FOR MONTH                                                                      SEPTEMBER                             YEAR 2020
                               MONTH                8/5 - 8/31/20         9/1 - 9/30/20
REVENUES (MOR-6)                                            5,837.45           143,001.58                             0.00                      0.00                      0.00                   0.00
INCOME BEFORE INT; DEPREC./TAX (MOR-6)                      8,693.44           138,304.36                             0.00                      0.00                      0.00                   0.00
NET INCOME (LOSS) (MOR-6)                                   8,693.44           138,304.36                             0.00                      0.00                      0.00                   0.00
PAYMENTS TO INSIDERS (MOR-9)                                    0.00                  0.00                            0.00                      0.00                      0.00                   0.00
PAYMENTS TO PROFESSIONALS (MOR-9)                               0.00                  0.00                            0.00                      0.00                      0.00                   0.00
TOTAL DISBURSEMENTS (MOR-7)                                    20.00              1,663.46                            0.00                      0.00                      0.00                   0.00

***The original of this document must be filed with the United States Bankruptcy Court and a copy must be sent to the United States Trustee***
                                                                                                                                                       CIRCLE ONE

REQUIRED INSURANCE MAINTAINED                                          Are all accounts receivable being collected within terms?                       Yes       ( No ) - Tenants are refusing to pay Net Lease payments due to COVID
   AS OF SIGNATURE DATE                          EXP.                  Are all post-petition liabilities, including taxes, being paid within terms?    ( Yes )    No
________________________________                 DATE                  Have any pre-petition liabilities been paid?                                    Yes   ( No )
CASUALTY                   YES ( X ) NO ( )       05-31-2021            If so, describe
LIABILITY                  YES ( X ) NO ( )       05-31-2021           Are all funds received being deposited into DIP bank accounts?                  ( Yes )     No
VEHICLE                    YES ( X ) NO ( )       05-31-2021           Were any assets disposed of outside the normal course of business?              Yes   ( No )
WORKER'S                   YES ( ) NO ( )               NA              If so, describe
OTHER                     YES ( ) NO ( )                NA             Are all U.S. Trustee Quarterly Fee Payments current?                            ( Yes )    No
                                                                       What is the status of your Plan of Reorganization?



ATTORNEY NAME:      Mark Ralston                                                                       I certify under penalty of perjury that the following complete
FIRM NAME:          Fishman, Jackon, Ronquillo                                                         Monthly Operating Report (MOR), consisting of MOR-1 through
ADDRESS:            13155 Noel Road, Suite 700                                                         MOR-9 plus attachments, is true and correct.

CITY, STATE, ZIP:
TELEPHONE/FAX:
                    Dallas, TX 75240
                    972.419.5544                                                                                  1YP2--
                                                                                                          Natin Paul
                                                                                                                               (ORIGINAL SIGNATURE)
                                                                                                      _________________________________
                                                                                                                                                      President
                                                                                                      SIGNED X _____________________________TITLE: ____________________

                                                                                                                                                                       10/21/2020
                                                                                                                                                                     _______________
MOR-1                                                                                                           (PRINT NAME OF SIGNATORY)                               DATE      Revised 07/01/98
                                20-10881-tmd Doc#106 Filed 10/26/20 Entered 10/26/20 11:06:56 Main Document Pg 2 of
                                                                         9


      CASE NAME:   WC 4th and Colorado, LP
  CASE NUMBER:     20 -10881- tmd



                                                  COMPARATIVE BALANCE SHEETS
ASSETS                                          FILING DATE*      MONTH                 MONTH             MONTH           MONTH           MONTH            MONTH
                                                 08/04/20               August            September
CURRENT ASSETS
Cash                                                 39,933.46             51,902.25        214,384.05
Accounts Receivable, Net                            191,944.80            197,782.25        251,121.04
Inventory: Lower of Cost or Market
Prepaid Expenses                                     20,000.00             20,000.00         20,000.00
Investments
Other - Cash Held by Lender                        159,757.85            159,757.85          159,757.85
TOTAL CURRENT ASSETS                               411,636.11            429,442.35          645,262.94            0.00            0.00            0.00                       0.00
PROPERTY, PLANT & EQUIP. @ COST                 13,402,546.02         13,402,546.02       13,402,546.02
Less Accumulated Depreciation                    4,087,761.02          4,087,761.02        4,087,761.02
NET BOOK VALUE OF PP & E                         9,314,785.00          9,314,785.00        9,314,785.00            0.00            0.00            0.00                       0.00
OTHER ASSETS
 1. Net Capitalized Costs                           586,465.30            586,465.30        586,465.30
 2. TRO Bond                                         25,000.00             25,000.00         25,000.00
 3.                                                       0.00                  0.00
 4.
TOTAL ASSETS                                  $10,337,886.41        $10,355,692.65      $10,571,513.24            $0.00           $0.00           $0.00                      $0.00
                                             * Per Schedules and Statement of Affairs
              MOR-2                                                                                                                                       Revised 07/01/98
                           20-10881-tmd Doc#106 Filed 10/26/20 Entered 10/26/20 11:06:56 Main Document Pg 3 of
                                                                    9


        CASE NAME:     WC 4th and Colorado, LP
        CASE NUMBER:   20 -10881- tmd



                                                  COMPARATIVE BALANCE SHEETS
LIABILITIES & OWNER'S                            FILING DATE*     MONTH                MONTH             MONTH           MONTH           MONTH            MONTH
EQUITY                                            08/04/20             August            September
LIABILITIES
POST-PETITION LIABILITIES(MOR-4)                                           9,112.80         86,629.03
PRE-PETITION LIABILITIES
 Notes Payable - Secured                          7,718,564.57        7,718,564.57       7,718,564.57
 Priority Debt                                       23,939.41           23,939.41          23,939.41
 Federal Income Tax
 FICA/Withholding
 Unsecured Debt                                      59,060.32           59,060.32          59,060.32
 Other - Judgement & RE Taxes                       458,708.12          458,708.12         458,708.12
TOTAL PRE-PETITION LIABILITIES                    8,260,272.42        8,260,272.42       8,260,272.42             0.00            0.00            0.00                      0.00
TOTAL LIABILITIES                                 8,260,272.42        8,269,385.22       8,346,901.45             0.00            0.00            0.00                      0.00
OWNER'S EQUITY (DEFICIT)
PREFERRED STOCK
COMMON STOCK
ADDITIONAL PAID-IN CAPITAL                        5,500,000.00        5,500,000.00        5,500,000.00
RETAINED EARNINGS: Filing Date                   -3,422,386.01       -3,422,386.01       -3,422,386.01
RETAINED EARNINGS: Post Filing Date                                       8,693.44          146,997.80                            0.00            0.00                      0.00
TOTAL OWNER'S EQUITY (NET WORTH)                  2,077,613.99        2,086,307.43        2,224,611.79            0.00            0.00            0.00                      0.00
TOTAL
LIABILITIES &
OWNERS EQUITY                               $10,337,886.41        $10,355,692.65       $10,571,513.24            $0.00           $0.00           $0.00                  $0.00
                                            * Per Schedules and Statement of Affairs
           MOR-3                                                                                                                                         Revised 07/01/98
                                                          $0.00               $0.00             $0.00
                           20-10881-tmd Doc#106 Filed 10/26/20 Entered 10/26/20 11:06:56 Main Document Pg 4 of
                                                                    9


 CASE NAME:       WC 4th and Colorado, LP
 CASE NUMBER:     20 -10881- tmd

                                 SCHEDULE OF POST-PETITION LIABILITIES
                                             MONTH               MONTH           MONTH           MONTH           MONTH            MONTH
                                                 August           September
TRADE ACCOUNTS PAYABLE                                    0.00            0.00
TAX PAYABLE
Federal Payroll Taxes
State Payroll Taxes
Ad Valorem Taxes
Other Taxes
TOTAL TAXES PAYABLE                                       0.00            0.00            0.00            0.00            0.00                      0.00
SECURED DEBT POST-PETITION
ACCRUED INTEREST PAYABLE
ACCRUED PROFESSIONAL FEES*
OTHER ACCRUED LIABILITIES
1. Prepaid Rent                                      9,112.80        86,629.03
2.
3.
TOTAL POST-PETITION LIABILITIES (MOR-3)           $9,112.80         $86,629.03           $0.00           $0.00           $0.00                  $0.00
 *Payment requires Court Approval
      MOR-4                                                                                                                      Revised 07/01/98
                            20-10881-tmd Doc#106 Filed 10/26/20 Entered 10/26/20 11:06:56 Main Document Pg 5 of
                                                                     9


 CASE NAME:     WC 4th and Colorado, LP
 CASE NUMBER:   20 -10881- tmd

                                                                     AGING OF POST-PETITION LIABILITIES
                                                                     MONTH                September

       DAYS             TOTAL                   TRADE                      FEDERAL                   STATE           AD VALOREM,                  OTHER
                                               ACCOUNTS                     TAXES                    TAXES           OTHER TAXES
0-30                               0.00                       0.00
31-60                              0.00
61-90                              0.00
91+                                0.00
TOTAL                            $0.00                       $0.00                   $0.00                   $0.00            $0.00                       $0.00

                                                                     AGING OF ACCOUNTS RECEIVABLE



      MONTH
                        August
0-30 DAYS                   -21,711.86               56,372.55
31-60 DAYS                    3,252.51              -21,711.86
61-90 DAYS                   49,164.47                3,252.51
91+ DAYS                   338,818.04               387,982.51
TOTAL                    $369,523.16               $425,895.71                       $0.00                   $0.00            $0.00                       $0.00

                MOR-5                                                                                                                 Revised 07/01/98


Note: The secured lender invoked their assignment of rents pre-petition and collected $159,757.85.

AR Aging is before the Allowance for Doubtful collections.
                                        20-10881-tmd Doc#106 Filed 10/26/20 Entered 10/26/20 11:06:56 Main Document Pg 6 of
                                                                                 9


         CASE NAME:          WC 4th and Colorado, LP
        CASE NUMBER:         20 -10881- tmd
                                                                     STATEMENT OF INCOME (LOSS)
                                                          MONTH                       MONTH                 MONTH           MONTH           MONTH           MONTH           FILING TO
                                                              8/5 - 8/31/20              9/1 - 9/30/20                                                                    DATE
REVENUES       (MOR-1)                                               5,837.45                143,001.58                                                                       148,839.03
TOTAL COST OF REVENUES (Allowance for DA)                                                       3,033.76                                                                        3,033.76
GROSS PROFIT                                                           5,837.45              139,967.82              0.00            0.00            0.00            0.00     145,805.27
OPERATING EXPENSES:
   Selling & Marketing                                                                                                                                                                    0.00
   General & Administrative (Insurance)                                       0.00                                                                                                        0.00
   Insiders Compensation                                                                                                                                                                  0.00
   Professional Fees                                                                                                                                                                      0.00
   Other - Bank Charges                                                   20.00                    420.00                                                                               440.00
   Other - Utilities                                                  -2,875.99                  1,243.46                                                                            -1,632.53
TOTAL OPERATING EXPENSES                                              -2,855.99                  1,663.46            0.00            0.00            0.00            0.00            -1,192.53
INCOME BEFORE INT, DEPR/TAX (MOR-1)                                    8,693.44                138,304.36            0.00            0.00            0.00            0.00           146,997.80
INTEREST EXPENSE                                                                                                                                                                          0.00
DEPRECIATION                                                                                                                                                                              0.00
OTHER (INCOME) EXPENSE*                                                                                                                                                                   0.00
OTHER ITEMS**                                                                                                                                                                             0.00
TOTAL INT, DEPR & OTHER ITEMS                                              0.00                      0.00            0.00            0.00            0.00            0.00                 0.00
NET INCOME BEFORE TAXES                                                8,693.44                138,304.36            0.00            0.00            0.00            0.00           146,997.80
FEDERAL INCOME TAXES                                                                                                                                                                      0.00
NET INCOME (LOSS) (MOR-1)                                           $8,693.44               $138,304.36             $0.00           $0.00           $0.00           $0.00         $146,997.80
Accrual Accounting Required, Otherwise Footnote with Explanation.
* Footnote Mandatory.
* * Unusual and/or infrequent item(s) outside the ordinary course of business requires footnote.
               MOR-6                                                                                                                                                        Revised 07/01/98
                                     20-10881-tmd Doc#106 Filed 10/26/20 Entered 10/26/20 11:06:56 Main Document Pg 7 of
                                                                              9


  CASE NAME:        WC 4th and Colorado, LP
 CASE NUMBER:       20 -10881- tmd

CASH RECEIPTS AND                                           MONTH               MONTH               MONTH            MONTH            MONTH            MONTH            FILING TO
DISBURSEMENTS                                                  8/5 - 8/31/20      9/1 - 9/30/20                                                                         DATE
 1. CASH-BEGINNING OF MONTH                                     $39,933.46         $51,902.25         $214,384.05      $214,384.05      $214,384.05      $214,384.05           $39,933.46
RECEIPTS:
 2. CASH SALES - Prepaid Rent                                        9,112.80           77,516.23                                                                               86,629.03
 3. COLLECTION OF ACCOUNTS RECEIVABLE                                                   86,629.03                                                                               86,629.03
 4. LOANS & ADVANCES (attach list)                                                                                                                                                   0.00
 5. SALE OF ASSETS                                                                                                                                                                   0.00
 6. OTHER (attach list) COA Refund                                   2,875.99                                                                                                    2,875.99
TOTAL RECEIPTS**                                                    11,988.79       164,145.26                0.00             0.00             0.00             0.00          176,134.05
(Withdrawal) Contribution by Individual Debtor MFR-2*                                                                                                                                0.00
DISBURSEMENTS:
 7. NET PAYROLL                                                                                                                                                                     0.00
 8. PAYROLL TAXES PAID                                                                                                                                                              0.00
 9. SALES, USE & OTHER TAXES PAID                                                                                                                                                   0.00
10. SECURED/RENTAL/LEASES                                                                                                                                                           0.00
11. UTILITIES & TELEPHONE                                                                1,243.46                                                                               1,243.46
12. INSURANCE                                                                                                                                                                       0.00
13. INVENTORY PURCHASES                                                                                                                                                             0.00
14. VEHICLE EXPENSES                                                                                                                                                                0.00
15. TRAVEL & ENTERTAINMENT                                                                                                                                                          0.00
16. REPAIRS, MAINTENANCE & SUPPLIES                                                                                                                                                 0.00
17. ADMINISTRATIVE & SELLING                                                                                                                                                        0.00
18. OTHER (attach list) Bank Charges                                    20.00              420.00                                                                                 440.00
TOTAL DISBURSEMENTS FROM OPERATIONS                                     20.00            1,663.46             0.00             0.00             0.00             0.00           1,683.46
19. PROFESSIONAL FEES                                                                                                                                                               0.00
20. U.S. TRUSTEE FEES                                                                                                                                                               0.00
21. OTHER REORGANIZATION EXPENSES (attach list)                                                                                                                                     0.00
TOTAL DISBURSEMENTS**                                                 20.00           1,663.46                0.00             0.00             0.00             0.00           1,683.46
22. NET CASH FLOW                                                 11,968.79         162,481.80                0.00             0.00             0.00             0.00         174,450.59
23. CASH - END OF MONTH (MOR-2)                                 $51,902.25        $214,384.05         $214,384.05      $214,384.05      $214,384.05      $214,384.05        $214,384.05
                                                        * Applies to Individual debtors only
             MOR-7                                      **Numbers for the current month should balance (match)                                                          Revised 07/01/98
                                                           RECEIPTS and CHECKS/OTHER DISBURSEMENTS lines on MOR-8

                                                                        $0.00
                           20-10881-tmd Doc#106 Filed 10/26/20 Entered 10/26/20 11:06:56 Main Document Pg 8 of
                                                                    9


       CASE NAME:    WC 4th and Colorado, LP
      CASE NUMBER:   20 -10881- tmd

                                               CASH ACCOUNT RECONCILIATION
                                                MONTH OF September
BANK NAME                                  Security State Bank       Mechanics Bank
ACCOUNT NUMBER                                   # 5323                  # 4566           #
ACCOUNT TYPE                                  OPERATING              OPERATING DIP            TAX           OTHER FUNDS                 TOTAL
BANK BALANCE (1)                                            0.00             214,384.05                                                    $214,384.05
DEPOSITS IN TRANSIT (2)                                                                                                                          $0.00
OUTSTANDING CHECKS                                                                                                                               $0.00
ADJUSTED BANK BALANCE                                     $0.00            $214,384.05              $0.00            $0.00                 $214,384.05
BEGINNING CASH - PER BOOKS                                  0.00               9,112.80                                                      $9,112.80
RECEIPTS*                                                   0.00             164,145.26                                                    $164,145.26
TRANSFERS BETWEEN ACCOUNTS                                                    42,769.45                                                     $42,769.45
(WITHDRAWAL) OR CONTRIBUTION BY
INDIVIDUAL      DEBTOR MFR-2                                                                                                                     $0.00
CHECKS/OTHER DISBURSEMENTS*                                 0.00               1,643.46                                                      $1,643.46
ENDING CASH - PER BOOKS                                   $0.00            $214,384.05              $0.00            $0.00                 $214,384.05

MOR-8                                    *Numbers should balance (match) TOTAL RECEIPTS and                                  Revised 07/01/98
                                          TOTAL DISBURSEMENTS lines on MOR-7
                               20-10881-tmd Doc#106 Filed 10/26/20 Entered 10/26/20 11:06:56 Main Document Pg 9 of
                                                                        9


CASE NAME:        WC 4th and Colorado, LP
CASE NUMBER:      20 -10881- tmd


                                    PAYMENTS TO INSIDERS AND PROFESSIONALS
Of the total disbursements shown for the month, list the amount paid to insiders (as defined in Section 101(31)(A)-(F) of the U.S. Bankruptcy Code) and the professionals.
Also, for insiders, identify the type of compensation paid (e.g., salary, commission, bonus, etc.) (Attach additional pages as necessary).
                                                 MONTH                    MONTH                   MONTH                    MONTH                   MONTH                      MONTH
  INSIDERS: NAME/COMP TYPE


 1. NONE
 2.
 3.
 4.
 5.
 6.
TOTAL INSIDERS (MOR-1)                                           $0.00                    $0.00                   $0.00                    $0.00                   $0.00                        $0.00

                                                 MONTH                    MONTH                   MONTH                    MONTH                   MONTH                      MONTH
          PROFESSIONALS


 1. NONE
 2.
 3.
 4.
 5.
 6.
TOTAL PROFESSIONALS            (MOR-1)                           $0.00                    $0.00                   $0.00                    $0.00                   $0.00                        $0.00

      MOR-9                                                                                                                                                                  Revised 07/01/98
